Case 1:20-cv-07269-VEC-OTW Document 113-2 Filed 08/26/21 Page 1 of 2




                      EXHIBIT B
    Case 1:20-cv-07269-VEC-OTW Document 113-2 Filed 08/26/21 Page 2 of 2




 Telephone Transcription
                                       Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P.


 To:           Margaret Esquenet

 From:         Jason Goodman

 Subject:      Voicemail (323-744-7594) Monday, August 23, 2021 4:43 PM


       Ms. Esquenet, this is Jason Goodman calling. I am trying to reach you, or one of

the other attorneys for the plaintiff in NATAS v. MSD to discuss, I guess what we would

call an inadvertent disclosure that took place a little earlier today. I’m not sure if you’ve

had a chance to see your emails but it pertains to a message sent by Mr. Swiegert, cc’d

to a bunch of people, and an inadvertent message -- actually two inadvertent messages

that got sent back in response to that. I’d like to speak to you about this. I’m not

represented by counsel as you well know because of agitation from Mr. Swiegert and

threats made to my incompetent former attorney, Mr. Snyder, but I would like to speak

with you, or one of the other lawyers on this case. Please give me a call on 323-744-

7594. Thank you.
